Exhibit 2.2 VOTING AND SUPPORT AGREEMENT dated as of January 23, 2008 by and among GSI COMMERCE, INC. and THE STOCKHOLDERS SIGNATORY HERETO TABLE OF CONTENTS ARTICLE I REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS Section 1.01 Organization, Qualification 1 Section 1.02 Authority Relative to this Agreement 2 Section 1.03 No Violation 2 Section 1.04 Ownership of Shares 3 Section 1.05 Absence of Litigation 3 Section 1.06 Intermediary Fees 4 Section 1.07 Opportunity to Review; Reliance 4 ARTICLE II COVENANTS OF THE STOCKHOLDERS Section 2.01 Transfer of the Shares 4 Section 2.02 Voting Arrangements 5 Section 2.03 No Proxies for or Encumbrances on Shares 5 Section 2.04 Appraisal Rights 6 Section 2.05 No Solicitation of Transactions 6 Section 2.06 No Solicitations of Employees 7 Section 2.07 Certain Events 7 Section 2.08 Shares Not Subject to Voting Provisions 7 ARTICLE III COMPANY CAPITAL STRUCTURE ARTICLE IV GENERAL PROVISIONS Section 4.01 Notices 8 Section 4.02 Interpretation 8 Section 4.03 Enforcement 8 Section 4.04 Assignment 9 Section 4.05 Parties in Interest 9 Section 4.06 Governing Law 9 Section 4.07 Waiver of Jury Trial 9 Section 4.08 Counterparts 9 Section 4.09 Amendment and Waiver 9 Section 4.10 Miscellaneous 9 [Remainder of Page Intentionally Left Blank] VOTING AND SUPPORT AGREEMENT VOTING AND SUPPORT AGREEMENT dated as of January 23, 2008 (this “Agreement”), by and among GSI COMMERCE, INC., a Delaware corporation (“Parent”) and each of the parties identified on Schedule I hereto (each, a “Stockholder” and, collectively, the “Stockholders”), as stockholders of E-DIALOG, INC., a Delaware corporation (“Company”). WHEREAS, Parent is entering into an Agreement and Plan of Merger dated as of the date hereof (as amended from time to time, the "Merger Agreement"; capitalized terms used but not defined in this Agreement have the meanings attributed to such terms in the Merger Agreement), with Company, Dolphin Acquisition Corporation, a Delaware corporation (“Acquisition Sub”) and the Stockholders’ Representative (as defined therein), pursuant to which Acquisition Sub shall merge with and into Company (the "Merger"); and WHEREAS, each Stockholder is, as of the date hereof, the record and beneficial owner of the number of shares of Common Stock, Series A Convertible Preferred Stock, Series B Convertible Preferred Stock, Series C Convertible Preferred Stock or Series C-1 Convertible Preferred Stock, par value $0.01 per share of Company, set forth on Schedule I hereto (the “Existing Shares” and together with any shares of Common Stock, Series A Convertible Preferred Stock, Series B Convertible Preferred Stock, Series C Convertible Preferred Stock and Series C-1 Convertible Preferred Stock of Company acquired by the Stockholder after the date of this Agreement, whether upon the exercise of options or warrants to purchase shares of Company Stock or otherwise, the “Shares”); and WHEREAS, as a condition to the willingness of Parent to enter into the Merger Agreement and as an inducement and in consideration therefor, the Stockholders have agreed to enter into this Agreement; NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements contained herein, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS Each Stockholder, severally and not jointly, hereby represents and warrants (with respect to such Stockholder only and not with respect to any other Stockholder) to Parent in respect of such Stockholder as follows: Section 1.01 Organization, Qualification. (a)Such Stockholder, if he or she is an individual, has all legal capacity to enter into this Agreement, to carry out his or her obligations hereunder and to consummate the transactions contemplated hereby. (b)Such Stockholder, if it is a corporation or other legal entity, (i) is duly organized, validly existing and, if applicable, in good standing under the laws of the jurisdiction of its incorporation or formation and has the requisite power and authority and all necessary governmental approvals to own, lease and operate its properties and to carry on its business as it is now being conducted, except where the failure to be so organized, existing or, if applicable, in good standing or to have such power, authority and governmental approvals would not prevent or delay consummation of the transactions contemplated by this Agreement or otherwise prevent or delay such Stockholder from performing its obligations under this Agreement. Section 1.02 Authority Relative to this Agreement.Such Stockholder has all necessary right, power and authority to execute and deliver this Agreement, to perform such Stockholder's obligations hereunder and to consummate the transactions contemplated hereby. The execution and delivery of this Agreement by such Stockholder, if it is a corporation or other legal entity, and the performance of its obligations hereunder have been duly and validly authorized by all necessary corporate (or equivalent) action and no other corporate (or equivalent) proceedings on the part of such Stockholder are necessary to authorize this Agreement.This Agreement has been duly and validly executed and delivered by such Stockholder and, assuming due authorization, execution and delivery by Parent, constitutes a legal, valid and binding obligation of such Stockholder, enforceable against such Stockholder in accordance with its terms. Section 1.03 No Violation. (a)The execution and delivery of this Agreement by such Stockholder does not, and the performance by such Stockholder of such Stockholder's obligations hereunder will not, conflict with, or result in any violation of, or constitute a default (with or without notice or lapse of time, or both) under, or give rise to a right of, or result by its terms in the termination, amendment, cancellation or acceleration of any obligation or the loss of a material benefit under, or to increased, additional, accelerated or guaranteed rights or entitlements of any Person under, or create any obligation to make a payment to any other Person under, or result in the creation of a lien on, or the loss of, any of the properties or assets of such Stockholder (including, without limitation, such Stockholder’s Shares) pursuant to: (i) if such Stockholder is not an individual, any provision of its certificate of incorporation, bylaws or similar organizational documents; or (ii) except as otherwise set forth in Section 4 of Company’s Amended and Restated Stockholders’ Agreement dated as of December 21, 2001 by and among Company and the stockholders of Company party thereto, as amended (the “Stockholders’ Agreement), any Contract to which such Stockholder is a party or by which any of his or its properties or assets is bound or any order or Legal Requirement applicable to such Stockholder or his or its properties or assets. (b)No consent, approval, order, authorization or Permit of, or registration, declaration or filing with or notification to, any Governmental Entity or any other Person (each, a “Consent”) is required by or with respect to such Stockholder in connection with the execution and delivery of this Agreement by such Stockholder or the performance by such Stockholder of such Stockholder's obligations hereunder except where the failure to obtain any such Consent would not prevent or delay consummation of the transactions contemplated by this Agreement or otherwise prevent or delay such Stockholder from fully performing its obligations under this Agreement. Section 1.04 Ownership of Shares.As of the date hereof, such Stockholder is, and at all times during the Agreement Period (as hereinafter defined) will be, a record and beneficial owner of such Stockholder’s Existing Shares.As of the date hereof, such Stockholder’s Existing Shares together constitute all of the shares of Company Stock beneficially owned by such Stockholder.Such Stockholder has, and at all times during the Agreement Period will have, with respect to such Stockholder’s Shares, except as otherwise set forth in Section 4 of the Stockholders’ Agreement, (i) the sole power, directly or indirectly, to vote or dispose of such Shares, and as such, has, and at all times during the Agreement Period will have, the complete and exclusive power to, (x) issue (or cause the issuance of) instructions with respect to the matters set forth in Article II, (y) agree to all matters set forth in this Agreement and (z) demand and waive appraisal or dissent rights.As of the date hereof, with respect to such Stockholder, except as set forth opposite such Stockholder’s name on Schedule I, such Stockholder’s Existing Shares are issued and outstanding and entitled to be voted at any and all Company Stockholder Meetings (as hereinafter defined) which include members of the same class of Company Stock, and such Stockholder does not beneficially own any other Company Securities.Except as otherwise set forth in the Stockholders’ Agreement, such Stockholder’s Existing Shares and all other Shares of Company Stock of which such Stockholder acquires beneficial ownership during the Agreement Period, shall at all times be free and clear of liens, proxies, powers of attorney, voting trusts, options, rights of first offer or refusal or agreements (other than any liens or proxies created by this Agreement).Such Stockholder is the beneficial owner of, and has good and valid title to, the number of Existing Shares set forth next to such Stockholder’s name on Schedule I, free and clear of all liens, other than those arising under the Stockholders’
